Case 1:11-cv-10230-MLW Document 679 Filed 03/01/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
Similarly situated,

Plaintiff,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself and all others
Similarly situated, and JAMES
PEHOUSHEK-STANGELAND, on behalf of
himself and all others similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ORDER

WOLF, D.J.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

March 1,

2021
Case 1:11-cv-10230-MLW Document 679 Filed 03/01/21 Page 2 of 3

On January 19, 2021, the court issued a Memorandum and Order
awarding attorneys' fees to the Center for Class Action Fairness,
see Dkt. No. 662 (the "“Attorneys' Fees Order"), and a revised

schedule for distributing funds from Class Counsel to ERISA Counsel

and the class. See Dkt. No. 662-1 (the "January 19, 2021
Schedule"). Lieff Cabraser Heimann & Bernstein, LLP ("Lieff") and
Keller Rohrback, LLP ("Keller") have since each requested
Clarification or correction of that schedule. See Lieff's

Memorandum in Support of Motion to Stay (Dkt. No. 668); ERISA
Counsel's Motion to Clarify or for Reconsideration (Dkt. No. 670).
Lieff seeks clarification regarding whether the second
distribution of Class Counsel's funds into escrow is to occur on
March 3, 2021 or, on March 30, 2021. See Dkt. No. 668 at 3.
Consistent with the Attorneys' Fees Order, the second Class Counsel
payment into escrow is to be made on or before March 30, 2021.
Keller Rohrback moves for clarification of whether, if Lieff
prevails on its appeal, ERISA Counsel's fee will be reduced by
half of the additional $1,140,000 of attorneys' fees that Lieff
seeks to have awarded to it. In the January 19, 2021 schedule,
the court did not intend to communicate that ERISA Counsel's fee
and the class's recovery would be permanently reduced if Lieff's
appeal is successful. Rather, the court intended to communicate

that the distribution of the $1,140,000 that Lieff has been ordered
Case 1:11-cv-10230-MLW Document 679 Filed 03/01/21 Page 3 of 3

to pay into escrow would be delayed if Lieff is granted a stay
pending appeal.

A revised payment schedule which reflects the foregoing
correction and clarification is appended as Exhibit 1 hereto.

In view of the foregoing, it is ORDERED that:

1. Class Counsel shall make payments into escrow on the
dates, and in the amounts, stated in Exhibit 1.

2. Distributions from the funds escrowed by Class Counsel
shall be made on the dates, and in the amounts, stated in Exhibit

1.

  
  

  
  

~—<,
NITED STATES DISTRICT JUDGE
